   Case 2:20-cv-00300-MHT-JTA Document 40 Filed 04/12/21 Page 1 of 5




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ALABAMA MUNICIPAL                  )
INSURANCE CORPORATION, a           )
non-profit corporation,            )
                                   )
     Plaintiff,                    )
                                   )          CIVIL ACTION NO.
     v.                            )            2:20cv300-MHT
                                   )                 (WO)
MUNICH REINSURANCE                 )
AMERICA, INC., a foreign           )
corporation,                       )
                                   )
     Defendant.                    )

                                ORDER

    This   case   is   now    before    the    court    on   plaintiff

Alabama Municipal Insurance Corporation (AMIC)’s motion

to certify to the Alabama Supreme Court the question of

whether Alabama recognizes the tort of bad faith in the

reinsurance context.         Alabama law allows “any of the

federal courts” to certify a question of state law to

the Alabama Supreme Court.              Ala. R. App. P. 18(c).

However, certification is not obligatory, even if the

state law is unsettled--the choice always rests “in the

sound discretion of the federal court.”                 Lehman Bros.
      Case 2:20-cv-00300-MHT-JTA Document 40 Filed 04/12/21 Page 2 of 5




v. Schein, 416 U.S. 386, 391 (1974).                  And certification

should     never       be    “automatic     or   unthinking.”          Royal

Capital Dev., LLC v. Maryland Cas. Co., 659 F.3d 1050,

1055    (11th     Cir.       2011).      Instead,    the    court   should

consider a number of factors, including how close the

question is, whether there are sufficient sources of

state law for the court to rely upon, the degree to

which     considerations          of    comity    are      relevant,      and

practical issues, including the possibility of delay.

See Florida ex rel. Shevin v. Exxon Corp., 526 F.2d

266, 274-75 (5th Cir. 1976).*

       Here, the court finds that certification would be

neither necessary nor appropriate.                   When it held “that

the Alabama Supreme Court would not extend the tort of

bad    faith     to    the    reinsurance    context,”      Alabama     Mun.

Ins.     Corp.        v.    Munich     Reinsurance      Am.,   Inc.,      No.


    * In Bonner v. Prichard, 661 F.2d 1206, 1209 (11th
Cir. 1981) (en banc), the Eleventh Circuit Court of
Appeals adopted as binding precedent all of the
decisions of the former Fifth Circuit handed down prior
to the close of business on September 30, 1981.
                                        2
    Case 2:20-cv-00300-MHT-JTA Document 40 Filed 04/12/21 Page 3 of 5




2:20cv300-MHT,          2021   WL     981495,         at    *2,    ---      F.Supp.3d

----, ---- (M.D. Ala. Mar. 16, 2021), this court had

plenty    of     sources       of    state          law    on   which       to    rely,

including        a    number    of    prior          Alabama      Supreme         Court

decisions construing the tort of bad faith.                                Nor was it

a   close      question.            The    Alabama         Supreme         Court    has

repeatedly       emphasized          that       application           of    the    tort

should be limited, and this court is confident that the

state supreme court would not choose to extend the tort

to the reinsurance context.                         Certifying the question

now would not save the court or the parties any time,

energy,     or       resources.       Quite          the   opposite--it           would

delay    the     case     further,         preventing           the    court       from

moving forward in its consideration of the remaining

claims.

     The court is particularly unwilling to grant AMIC’s

request to certify at this point in the litigation,

after    the     company’s        tort         of   bad    faith       claims      have

already been dismissed.                   As other circuits have noted,


                                           3
   Case 2:20-cv-00300-MHT-JTA Document 40 Filed 04/12/21 Page 4 of 5




“The    practice    of    requesting       certification     after     an

adverse        judgment    has      been      entered      should      be

discouraged,” lest the federal court’s decision become

“nothing but a gamble with certification sought only

after an adverse decision.”               Perkins v. Clark Equip.

Co., Melrose Div., 823 F.2d 207, 210 (8th Cir. 1987);

see also City of Columbus v. Hotels.com, L.P., 693 F.3d

642, 654 (6th Cir. 2012) (listing cases).                   The court

will not allow AMIC “a second chance at victory” on a

motion    to    certify    filed    only     after   the    court      had

already carefully considered the relevant state law and

made an informed judgment.              In re McLinn, 744 F.2d 677,

681 (9th Cir. 1984).



                                   ***

       Accordingly, it is ORDERED that plaintiff Alabama

Municipal      Insurance    Corporation’s       motion     to   certify

(Doc. 32) is denied.




                                    4
   Case 2:20-cv-00300-MHT-JTA Document 40 Filed 04/12/21 Page 5 of 5




    It is further ORDERED that the plaintiff’s motion

to stay discovery (Doc. 39) is denied as moot.

    DONE, this the 12th day of April, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                  5
